NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           JAN 25 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

JOHN GABOR; KAY GABOR,                            No. 08-17440

               Plaintiffs - Appellants,           D.C. No. 5:07-cv-06091-RMW

  v.
                                                  MEMORANDUM *
UNITED STATES OF AMERICA; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                     Ronald M. Whyte, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       John Gabor and Kay Gabor appeal pro se from the district court’s judgment

dismissing their action alleging a conspiracy between district court judges, district

court clerks, and counsel who defended a separate civil action brought by the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gabors. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Holt

v. Castaneda, 832 F.2d 123, 124 (9th Cir. 1987), and we affirm.

        The district court correctly determined that the claims against defendants

United States of America, the Administrative Office of the United States District

Courts, and Michael Mukasey are barred by sovereign immunity. See Balser v.

Dep’t of Justice, 327 F.3d 903, 907 (9th Cir. 2003) (stating that the United States,

federal agencies, and federal officers acting in their official capacities have

sovereign immunity). The district court also correctly determined that defendants

D. Miyashiro, Jackie Garcia, James A. Scharf, and Bradley Alan Solomon have

judicial immunity from claims based on alleged acts performed in their official

capacities. See Curry v. Castillo (In re Castillo), 297 F.3d 940, 952 (9th Cir. 2002)

(stating that court clerks performing functions closely associated with the judicial

process are entitled to absolute immunity); Fry v. Melarango, 939 F.2d 832, 836

(9th Cir. 1991) (stating that absolute quasi-judicial immunity applies to a

government attorney’s handling of civil litigation).

        The district court properly dismissed the remainder of the claims for failure

to state a claim upon which relief can be granted. See Cholla Ready Mix, Inc. v.

Civish, 382 F.3d 969, 973 (9th Cir. 2004) (stating that a court is not required to




/Research                                  2                                      08-17440
accept as true a complaint’s conclusory allegations, unwarranted deductions of

fact, or unreasonable inferences) (citation omitted).

        The Gabors’ remaining contentions are unpersuasive.

        We deny the petition for writ of mandamus. See Bauman v. U.S. Dist.

Court, 557 F.2d 650, 654-55 (9th Cir. 1977) (discussing five guidelines to

determine whether the “extraordinary” remedy of mandamus is warranted).

        AFFIRMED.




/Research                                  3                                  08-17440